UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7368



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SHAWN ELIELY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:04-cr-00078-RAJ)


Submitted:   April 16, 2008                   Decided:   May 2, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Eliely, Appellant Pro Se. Scott W. Putney, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shawn Eliely appeals the district court’s order denying

his motion for release on recognizance or bail pending the court’s

consideration of Eliely’s post-conviction motion filed under 28

U.S.C. § 2255 (2000).1      Before a prisoner may be released on bail

pending   a    collateral   attack    on   his    conviction,      he   must   show

substantial      constitutional      claims      on   which   he    has   a    high

probability of success, and exceptional circumstances making a

grant of bail necessary for the habeas remedy to be effective.                 See

Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993); Calley v. Callaway,

496 F.2d 701, 702 (5th Cir. 1974).                Eliely fails to meet this

standard.     Accordingly, we affirm the district court’s order.2

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          AFFIRMED




     1
      We have jurisdiction over this appeal under the collateral
order doctrine. See Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-57 (1949).
     2
      We also deny Eliely’s motion to expedite as moot and deny his
motion for summary relief.

                                     - 2 -